Case 1:19-cr-00353-DCN Document 1-2 Filed 11/14/19 Page 1of1

 

 

 

 

CLERK, DISTRICT OF IDA
INVESTIGATIVE AGENT: Clayton Albright
Telephone No.: (208) 587-7858
AGENCY: Forest Service

CRIMINAL COVERSHEET
DEFENDANT’S NAME: Lazarus Moon
DEFENSE ATTORNEY:
Address:
U.S. COURTS
NOV 14 2019
Telephone No.; Nevd STEPHEN WIEN

JUVENILE: No

PUBLIC or SEALED: Public
SERVICE TYPE: Warrant
(Summons or Warrant or
Notice (if Superseding))
ISSUE: Yes

fenacuatoae

OD
INTERPRETER: No

If YES, language:

 

CASE INFORMATION:

RELATED COMPLAINT: No
CASE NUMBER:

 

CAo19-04953. 97M

wore

 

re CRIMINAL CHARGING INFORMATION

 

 

CHARGING DOCUMENT: Indictment

 

 

 

 

 

 

 

 

Felony: Yes County of Offense: Boise
Class A Misdemeanor: No Estimated Trial Time: 2 days
Class B or C Misdemeanor: No
(Petty Offense) .
—srature ss, COUNTY PENALTIES
(Title and Section(s)) FORFEITURE BRIEF DESCRIPTION (Include Supervised Release
ALLEGATION and Special Assessment)
18 U.S.C. § 641 ONE Theft of Government | Up to 10 years
Property imprisonment, 3 years
supervised release, $250,000
fine, $100 Special
Assessment
18 U.S.C. § 981(a)Q)(C) & 28) FORFEITURE Criminal Forfeiture Forfeiture of listed property
US.C. § 2461 ALLEGATION

 

 

 

Date: 14 November 2019

Assistant U.S, Attorney: DAVID G. ROBINS
Telephone No.: (208) 334-1584

  

 
